DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Species 5, Fig. 4C, claims 1-12 and 14 in the reply filed on November 9, 2021 is acknowledged.  Claims 13 and 15-20 have been withdrawn from consideration.  Action on the merits is as follows:

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a smoothened corner”… “one or more smoothened corners” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (Pan) (US 2020/0111729 A1) in view of Xu et al. (Xu) (CN 110676231 A1).

	In regards to claim 1, Pan (Figs. 1, 3B, 5B, 15, 17 and associated text and items) discloses a semiconductor package (Figs. 3B, 5B, 17), comprising: an interposer (item 70); semiconductor dies (items 50, 50A, 50B), each semiconductor die (items 50, 50A, 50B) comprising: an active surface (surface where item 54 directly contacts items 50, 50A, 50B); a backside surface (surface opposite of where item 54 directly contacts items 50, 50A, 50B) opposite to the active surface (surface where item 54 directly contacts items 50, 50A, 50B); and side surfaces (side surfaces of items 50, 50A, 50B) joining the active surface (surface where item 54 directly contacts items 50, 50A, 50B) to the backside surface (surface opposite of where item 54 directly contacts items 50, 50A, 50B); and an encapsulant (item 112), including a first material and laterally wrapping the semiconductor dies (items 50A, 50B), wherein the semiconductor dies (items 50A, 50B) are electrically connected to the interposer (item 70) and disposed side by side on the interposer (item 70) with the respective backside surfaces (surface opposite of where item 54 directly contacts items 50, 50A, 50B) facing away from the interposer (item 70), at least one semiconductor die (item 50A or 50B) of the semiconductor dies (items 50A, 50B) comprises an outer corner (outer corners of item 50B, Figs. 3B, 5B, 17), and the outer corner (outer corners of item 50B, Figs. 3B, 5B, 17) is formed by the backside surface (surface opposite of where item 54 directly contacts items 50, 50A, 50B) of the at least one semiconductor die (item 50B) and a pair of adjacent side surfaces (side surfaces of item 50B) of the at least one semiconductor die (items 50A or 50B), the side surfaces (side surfaces of item 50B) of the pair have a common first edge, and each side surface (side surfaces of item 50B at the four corners) of the pair does not face other semiconductor dies (items 50A, other item 50B not at the four corners) and has a second edge in common (surface opposite of where item 54 directly contacts item 50B).  Examiner notes that items B and C annotated in figure below represent side surfaces.

    PNG
    media_image1.png
    239
    312
    media_image1.png
    Greyscale

	Pan does not specifically disclose a rounded corner structure is formed at the outer corner of the at least one semiconductor die, the rounded corner structure comprises a second material different from the first material.
	In regards to claim 1, Xu (Figs.1, 2 and associated text) discloses a rounded corner structure (item 3) is formed at the outer corner of the at least one semiconductor die (item 2), the rounded corner structure (item 3) comprises a second material different from the first material.
	In regards to claim 2, Xu (Figs. 1, 2 and associated text) discloses further comprising a corner padding (item 3) forming the rounded corner structure (item 3).
	In regards to claim 3, Xu (Figs. 1, 2 and associated text) discloses further comprising an underfill (item 4) disposed in contact with the pair of adjacent side surfaces of the at least one semiconductor die ((item 2) and the corner padding (item 3).
	In regards to claim 4, Xu (Figs. 1, 2 and associated text) discloses wherein the underfill (item 4) is at least partially disposed between the corner padding (item 3) and the pair of adjacent side surfaces of the at least one semiconductor die (item 2).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Pan with the teachings of Xu for the purpose of reducing warping on the chip area and reduce crack of glue or underfill at chip edges or corners (See summary of the invention).
	In regards to claim 5, Pan (Figs. 1, 3B, 5B, 15, 17 and associated text and items) as modified by Xu (Figs.1, 2 and associated text) discloses wherein the backside surfaces of the semiconductor dies (item 50B, Pan) and a top surface of the corner padding (item 3, Xu) are (vertically) coplanar with a top surface of the encapsulant (item 112, Pan).  Applicant has not established whether these surfaces are vertically or horizontally coplanar.
	In regards to claim 6, Pan (Figs. 1, 3B, 5B, 15, 17 and associated text and items) as modified by Xu (Figs.1, 2 and associated text) discloses wherein the at least one semiconductor die (items 50, 50A, 50B, Pan) includes a semiconductor substrate (item 52), and a smoothened corner of the semiconductor substrate (item 52, Pan, item 2, Xu) forms the rounded corner structure (item 3).  Examiner takes the recitation “a smoothened corner of the semiconductor substrate” to be a product-by-process limitation.
	"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the 
	In regards to claim 7, Pan (Figs. 1, 3B, 5B, 15, 17 and associated text and items) as modified by Xu (Figs.1, 2 and associated text) discloses wherein the backside surface of the at least one semiconductor die (item 50, Pan, item 2, Xu) forms sharp corners as well as one or more smoothened corners.
	In regards to claim 8, Pan (Figs. 1, 3B, 5B, 14, 15, 17 and associated text and items) discloses a semiconductor package (Figs. 3B, 5B, 17), comprising: a first semiconductor substrate (items 70 or 72) having through semiconductor vias (item 74, Fig. 14) formed therethrough; semiconductor dies (items 50A, 50B) disposed side by side on the first semiconductor substrate (items 70 or 72) and electrically connected to the through semiconductor vias (item 74, Fig. 14); an underfill (item 110) disposed between the first semiconductor substrate (items 70 or 72) and the semiconductor dies (items 50A, 50B); an encapsulant (item 112) comprising a material and disposed on the first semiconductor substrate (items 70 or 72), laterally wrapping the semiconductor dies (items 50A, 50B), the corner and the underfill (item 110), but does not specifically disclose a corner padding in physical contact with one semiconductor die of the semiconductor dies, disposed on the underfill in correspondence of an outer corner of a backside surface of the one semiconductor die, and comprising a first material.
	Xu (Figs. 1, 2 and associated text) discloses a corner padding (item 3) in physical contact with one semiconductor die (item 2) of the semiconductor dies, disposed on the underfill (item 4) in correspondence of an outer corner of a backside surface of the one semiconductor die (item 2), and comprising a first material.
	Thus, in regards to claim 8, Pan (Figs. 1, 3B, 5B, 15, 17 and associated text and items) as modified by Xu (Figs.1, 2 and associated text) discloses a corner padding (item 3) in physical contact with one semiconductor die (item 50B, Pan, item 2, Xu) of the semiconductor dies (item 50B, Pan, item 2, Xu), disposed on the underfill (item 110, Pan, item 4, Xu) in correspondence of an outer corner of a backside surface of the one semiconductor die (item 50B, Pan, item 2, Xu), and comprising a first material; and an encapsulant (item 112, Pan) comprising a second material different from the first material (item 3, Xu) and disposed on the first semiconductor substrate (items 70 or 72, Pan), laterally wrapping the semiconductor dies (items 50A, 50B, Pan), the corner padding (item 3, Xu), and the underfill (item 110, Pan, item 4, Xu).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Pan with the teachings of Xu for the purpose of reducing warping on the chip area and reduce crack of glue or underfill at chip edges or corners (See summary of the invention).
	In regards to claim 9, Pan (Figs. 1, 3B, 5B, 15, 17 and associated text and items) as modified by Xu (Figs.1, 2 and associated text) discloses wherein the underfill (item 110, Pan, item 4, Xu) includes a third material, and the first material (material of item 3, Xu), the second material (material of item 112), and the third material (material of item 110, Pan and item 4, Xu) are different from each other.

	In regards to claim 10, Pan (Figs. 1, 3B, 5B, 15, 17 and associated text and items) as modified by Xu (Figs.1, 2 and associated text) discloses the second material (material of item 112, Pan) includes an epoxy resin (paragraph 33) and the third material (material of item 110) includes a second polyimide (paragraph 28), but does not specifically disclose wherein the first material includes a first polyimide.
	It would have been obvious to modify the invention to include an a first material including a first polymide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claim 11, Pan (Figs. 15, 17 and associated text and items) as modified by Xu (Figs.1, 2 and associated text) discloses wherein the underfill (item 110, Pan) includes an inclined surface (items 110A or 110B) extending from a side surface of the one semiconductor die (items 50A or 50B) to the first semiconductor substrate (items 70 or 72), the side surface of the one semiconductor die (items 50A or 50B) shares an edge with the backside surface of the one semiconductor die (items 50A or 50B), and the corner padding (item 3, Xu) is disposed on the inclined surface.
	In regards to claim 12, Pan (Figs. 1, 3B, 5B, 14, 15, 17 and associated text and items) as modified by Xu (Figs.1, 2 and associated text) discloses connectors (item 54) disposed at an active surface (surface where item 54 directly contacts items 50, 50A, 50B) of the one semiconductor die (items 50A, 50B) opposite to the backside surface (surface opposite of where item 54 directly contacts items 50, 50A, 50B)of the one semiconductor die (items 50A, 50B) to establish electrical connection between the one semiconductor die (items 50A or 50B) and the through semiconductor vias, (item 74) wherein the semiconductor dies (items 50A, 50B) are disposed on the first semiconductor substrate (items 70 or 72) in an array configuration, the one semiconductor die (items 50A or 50B) comprises a pair of adjacent side surfaces, the side surfaces of the pair of adjacent side surfaces have a common first edge, each side surface of the pair of adjacent side surfaces connects the backside surface of the one semiconductor die (item  50B at the corners) to the active surface of the one semiconductor die (item 50 B at the corners) and does not face other semiconductor dies (items 50A, 50B) of the array, and the outer corner of the backside surface of the one semiconductor die (items 50B at the four corners) is formed by the backside surface of the one semiconductor die (item 50B at the four corners) and the pair of adjacent side surfaces of the one semiconductor die (item 50B at the four corners).
	In regards to claim 14, Pan (Figs. 1, 3B, 5B, 14, 15, 17 and associated text and items) as modified by Xu (Figs.1, 2 and associated text) discloses wherein a top surface of the corner padding (item 3, Xu) is substantially (vertically) coplanar with the backside surface of the one semiconductor die (item 50B, Pan, item 2, Xu).
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        December 2, 2021